DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 9 is objected to because of the following informalities: in line 17, “vale” should apparently read --valve--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 3 and 4 recite a housing that is removably insertable into the catheter, wherein the valve is retained within the housing.  However, claim 1 also recites that the valve is retained within the urinary catheter.  Thus, claims 3 and 4 recite that the valve is retained within both the housing and the catheter.  The specification fails to provide any support for this recitation.  Figures 27-48 and their associated disclosure teach a valve that is retained within a housing, wherein the housing includes a fitting that may be received within a catheter.  However, in this embodiment, the valve itself is not received within the catheter.  Figures 49-52 and their associated disclosure teach a valve that is received within a housing that is part of the catheter.  However, in this embodiment, the housing is not removably insertable into the catheter.  Thus, there is not adequate support for the recitation of a housing that is removably insertable into a catheter wherein the housing retains a valve and the catheter also retains the valve.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al. (U.S. Pub. No. 2011/0238042 A1; hereinafter known as “Davis”), in view of Lin et al. (U.S. Pub. No. 2007/0276342 A1; hereinafter known as “Lin”).
Regarding claim 1, Davis discloses a urological device adapted to treat urinary incontinence (Abstract; Fig. 2), the urological device comprising: a urinary catheter 10 comprising a first portion 14 that is insertable into a urethra and a second portion 15 adapted to remain outside of the urethra when the first portion is inserted into the urethra ([0003]; [0028]); and a valve 26 retained in the urinary catheter ([0030]); wherein the valve has a closed configuration adapted to prevent urine from exiting the urinary catheter and an open configuration adapted to allow urine to flow through and exit the urinary catheter and wherein the valve is adapted to move from the closed configuration to the open configuration in response to a predetermined hydrodynamic pressure applied to the valve ([0034]).  Davis fails to disclose that the pressure is of at least 750 mm H2O applied to the valve for at least 5 seconds.  Lin discloses a similar device (Abstract) comprising a valve adapted to move from a closed configuration to an open configuration in response to an increased hydrodynamic pressure applied for at least 5 seconds, wherein the pressure is tailored to a level determined for an individual patient, in order to prevent opening during a transient pressure spike ([0007]; [0054]; [0057]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Davis with the valve characteristics taught by Lin in order to prevent opening during a transient pressure spike while tailoring the valve to an individual patient’s needs.  Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Davis and Lin with the recited pressure of at least 750 mm H2O because this could have been discovered via routine optimization/experimentation.  As detailed, Lin teaches tailoring the pressure to the needs of an individual patient, so determining such an optimal pressure range would have been routine and not inventive based upon the prior art conditions.
Regarding claim 2, the combination of Davis and Lin discloses the invention as claimed, see rejection supra, and Davis further discloses that the urinary catheter comprises a Foley catheter and the valve is retained inside of the Foley catheter ([0028]; [0030]).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis and Lin as applied to claim 1 above, and further in view of Pintauro et al. (U.S. No. 5,989,288; hereinafter known as “Pintauro”).  The combination of Davis and Lin discloses the invention as claimed, see rejection supra, but fails to disclose that the valve comprises a plurality of movable leaflets, and each of the movable leaflets terminate at a distal end face to provide the valve with a plurality of distal end faces that are in contact in the closed configuration.  Pintauro discloses a similar urological device (Abstract; Figs. 3, 49) comprising a valve with a predetermined opening pressure of the recited range and that comprises a plurality of movable leaflets, and each of the movable leaflets terminate at a distal end face to provide the valve with a plurality of distal end faces that are in contact in the closed configuration, (col. 8, lines 38-64; col. 9, lines 45-65).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Davis and Lin with the valve taught by Pintauro because this would have been a simple substitution of one known element for another with predictable results.  Pintauro’s valve is a known prior art valve with the recited opening pressure that would operate in a similar and predictable manner and function to the valve taught by the combination of Davis and Lin.

Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 is allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter and allowance: regarding claims 3 and 4, none of the prior art of record teaches or reasonably suggests a housing that retains a valve therein, wherein the housing is removably insertable into such a urinary catheter, and the valve is also retained in the catheter.  Green (U.S. Pub. No. 2009/0326483 A1) teaches a housing that retains a valve therein, where the housing is removably insertable into a urinary catheter; however, the valve is not retained within the urinary catheter.  Regarding claims 5, 7, and 8, none of the prior art of record teaches or reasonably suggests such a valve in combination with such a urological device.  Pintauro teaches a valve with movable leaflets that has a predetermined opening pressure, but this valve does not comprise a support rim or body portion extending from the support rim.  Salama (U.S. No. 5,800,339) teaches a valve for use in such a urological device that comprises a support rim and a plurality of movable leaflets, but this valve is designed to be opened by applying pressure around the periphery of the rim, as opposed to in response to a hydrodynamic pressure.  Regarding claim 9, for similar reasons as above, none of the prior art of record teaches or reasonably suggests such a valve with a removable housing in combination with such a urological device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791